                         Case 18-12012-LSS             Doc 384        Filed 11/16/18        Page 1 of 3



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE


         In re                                                 Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                      Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                               (Jointly Administered)
                                   Debtors.
                                                               Ref. Docket Nos. 9, 160, 216, 217, 239, 300, 330 and 360


                           NOTICE OF (I) FILING OF (A) FURTHER UPDATED
                     SCHEDULE OF PURCHASED TITLES AND (B) STALKING HORSE
                BIDDER’S UPDATED SCHEDULE OF AVAILABLE CONTRACTS DESIGNATED
                     AS ASSUMED CONTRACTS, AND (II) FURTHER EXTENSION OF
                                   DESIGNATION CUT-OFF DATE

                          PLEASE TAKE NOTICE THAT on October 23, 2018, the above-captioned

         debtors and debtors (collectively, the “Debtors”) and OR Acquisition Co, LLC (the “Stalking

         Horse Bidder”) entered into that certain Asset Purchase Agreement, dated as of October 23, 2018

         (the “Stalking Horse Agreement”),2 for the sale of substantially all of the Debtors’ assets.

                          PLEASE TAKE FURTHER NOTICE THAT, on November 3, 2018, the

         Debtors filed (i) a copy of updated Schedule 1.1(b) to the Stalking Horse Agreement (the

         “Updated Schedule 1.1(b)”) and (ii) a schedule of the Available Contracts designated by the

         Stalking Horse Bidder, pursuant to Section 2.8(a) of the Stalking Horse Agreement, as Assumed

         Contracts (the “Schedule of Assumed Contracts”).




         1
           The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
         Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
         Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
         The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
         2
           The Stalking Horse Agreement is attached to the Notice of Filing of (I) Stalking Horse Agreement, (II) Summary
         of Proposed Bid Protections, and (III) Summary of Proposed Amendments to Bid Procedures Order [Docket No.
         216]. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
         Stalking Horse Agreement.
01:23846630.3
                         Case 18-12012-LSS             Doc 384        Filed 11/16/18        Page 2 of 3



                          PLEASE TAKE FURTHER NOTICE THAT attached hereto as Exhibit A is a

         further updated copy of Updated Schedule 1.1(b) (the “Further Updated Schedule 1.1(b)”).3

                          PLEASE TAKE FURTHER NOTICE THAT attached hereto as Exhibit C is

         an updated Schedule of Assumed Contracts (the “Updated Schedule of Assumed Contracts”).4

                          PLEASE TAKE FURTHER NOTICE THAT that the Debtors and the Stalking

         Horse Bidder have further extended the Designation Cut-Off Date under the Stalking Horse

         Agreement until November 19, 2018 at 5:00 p.m. (ET) (i) for all Available Contracts that are

         not identified on the Updated Schedule of Assumed Contracts and (ii) as noted on the Further

         Updated Schedule 1.1(b).

                          PLEASE TAKE FURTHER NOTICE THAT all rights of the Debtors and the

         Stalking Horse Bidder under the Stalking Horse Agreement are reserved, including, without

         limitation, to amend, supplement, or otherwise modify the Further Updated Schedule 1.1(b) and

         the Updated Schedule of Assumed Contracts.




         3
           For ease of reference, attached hereto as Exhibit B is a comparison of the Further Updated Schedule 1.1(b)
         marked against the Updated Schedule 1.1(b).
         4
           For ease of reference, attached hereto as Exhibit D is a copy of the Updated Schedule of Assumed Contracts
         marked to show the changes made to the Schedule of Assumed Contracts. Bolded font indicates a contract has been
         added to the Updated Schedule of Assumed Contracts and strike-through font indicates a contract has been removed
         from the Updated Schedule of Assumed Contracts. For the avoidance of any confusion or doubt, the numbers
         identified on the left-hand side of the Updated Schedule of Assumed Contracts under the column titled “#” are not
         intended to correspond to the numbers identified on the left-hand side of the exhibits attached to the Notice of
         Proposed Assumption and Assignment of Executory Contracts and Unexpired Leases [Docket No. 172] and the
         Notice of Filing of Schedule of Contracts With Amended Cure Amounts [Docket No. 248] under the columns titled
         “#”.
01:23846630.3

                                                                 2
                     Case 18-12012-LSS   Doc 384   Filed 11/16/18   Page 3 of 3



         Dated: November 16, 2018               /s/ Ian J. Bambrick
                                               Michael R. Nestor, Esq. (Bar No. 3526)
                                               Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                               Ian J. Bambrick, Esq. (Bar No. 5455)
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               Rodney Square, 1000 North King Street
                                               Wilmington, Delaware 19801
                                               Tel: (302) 571-6600 Fax: (302) 571-1253

                                               and

                                               Michael L. Tuchin, Esq.
                                               Jonathan M. Weiss, Esq.
                                               Sasha M. Gurvitz, Esq.
                                               KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                               1999 Avenue of the Stars, 39th Floor
                                               Los Angeles, CA 90067
                                               Tel: (310) 407-4000 Fax: (310) 407-9090

                                               Counsel to Debtors and Debtors in Possession




01:23846630.3

                                               3
